Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of August 31, 2012 (this
“Amendment”), is by and between NEOGEN CORPORATION, a Michigan corporation (the
“Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking association (the
“Bank”).

RECITALS

A. The Borrower and the Bank have entered into that certain Credit Agreement
dated as of May 20, 2010, as amended by First Amendment to Credit Agreement
dated as of September 24, 2010 and Second Amendment to Credit Agreement dated as
of September 2, 2011 but effective as of August 31, 2011 (as amended, the
“Credit Agreement”).

B. The Borrower and the Bank desire to amend the Credit Agreement on the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE 1. AMENDMENT TO CREDIT AGREEMENT

Subject to Article 2 of this Amendment, the Credit Agreement hereby is amended
as follows:

1.1 Section 1.2 of the Credit Agreement is amended and restated as follows:

 

  1.2

Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed, in the aggregate at any one time
outstanding, the remainder of (a) $12,000,000.00 minus (b) the Letter of Credit
Liabilities (as defined below) at such time (such credit facility herein
referred to as “Facility A”). Credit under Facility A shall be repayable as set
forth in a Line of Credit Note dated the date hereof or the date of any
amendment hereof, as the case may be, and any renewals, modifications,
extensions, rearrangements and restatements thereof and replacements or
substitutions therefor. The Bank, or any affiliate of the Bank, may from time to
time in its sole discretion, prior to the maturity date of the Note evidencing
Facility A, as renewed, modified, extended or restated from time to time, and
including any replacements or substitutions therefor (the “Facility A Note”),
issue one or more letters of credit (each a “Letter of Credit”) for the account
of the Borrower. Each Letter of Credit shall be issued based upon an Application
and Agreement for Standby/Commercial Letter of Credit (each an “Application”),
in form and substance as reasonably and customarily required by the Bank, which
Application shall be executed by the Borrower. The Borrower agrees to pay the
Bank all fees and expenses associated with each Application. Pursuant to the
applicable Application, each funding under a Letter of Credit shall be
reimbursed by the Borrower upon demand. Unless otherwise agreed by the Bank in
its



--------------------------------------------------------------------------------

  sole discretion, each Letter of Credit shall have an expiration date that does
not exceed the scheduled maturity date of the Facility A Note. Notwithstanding
anything to the contrary, the maximum aggregate amount of the unfunded
commitments plus any unpaid reimbursements with respect to all Letters of Credit
(collectively, the “Letter of Credit Liabilities”) shall not at any time exceed
$2,000,000. Whenever a Default has occurred and is continuing, or upon the
occurrence of the date that is five (5) Business Days (as defined in the
Facility A Note) prior to the scheduled maturity date of the Facility A Note,
immediately upon demand by the Bank the Borrower shall provide cash collateral
to the Bank for the Letter of Credit Liabilities in the aggregate amount of the
Letter of Credit Liabilities at such time. The Borrower will use the proceeds of
the loans under Facility A and the Letters of Credit for its general corporate
purposes.

1.2 Facility B hereby is terminated and Section 1.3, which was added to the
Credit Agreement pursuant to the above-referenced Second Amendment to Credit
Agreement is amended and restated as follows:

 

  1.3 [intentionally omitted]

ARTICLE 2. CONDITIONS PRECEDENT

As conditions precedent to the effectiveness of the amendments to the Credit
Agreement set forth in Article 1 of this Amendment, the Bank shall receive the
following documents and the following matters shall be completed, all in form
and substance satisfactory to the Bank:

2.1 This Amendment duly executed on behalf of the Borrower and the Bank.

2.2 A replacement Line of Credit Note in the principal amount of $12,000,000
evidencing Facility A (the “Replacement Note”), duly executed on behalf of the
Borrower.

2.3 A certificate of the Chief Financial Officer of the Borrower to the effect
that there are no new or additional material commitments or contingent
liabilities or other obligations of the Borrower since May 31, 2012 and no
material adverse developments in any commitments or contingent liabilities or
other obligations of the Borrower previously identified in the Borrower’s annual
financial statement as of, and for the fiscal year ended, May 31, 2012.

2.4 An updated opinion letter of counsel for the Borrower, substantially in the
form of the opinion letter of counsel for the Borrower delivered to the Bank in
connection with the Credit Agreement, covering this Amendment, the Replacement
Note, the transactions contemplated by this Amendment and the other matters
covered in such prior opinion letter.

2.5 Such other documents, and completion of such other matters, as the Bank may
reasonably deem necessary or appropriate to carry out the intent of, and/or
implement, this Amendment.

 

-2-

[Third Amendment to Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

In order to induce the Bank to enter into this Amendment, the Borrower
represents and warrants that:

3.1 The execution, delivery and performance by the Borrower of this Amendment
and the Replacement Note are within its corporate powers, have been duly
authorized by all necessary corporate action and are not in contravention of any
applicable law, rule or regulation, or any applicable judgment, decree, writ,
injunction, order or award of any arbitrator, court or governmental authority,
or of the terms of the Borrower’s charter or by-laws, or of any contract or
undertaking to which the Borrower is a party or by which the Borrower or its
property is or may be bound or affected.

3.2 This Amendment is, and the Replacement Note when delivered hereunder will
be, a legal, valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

3.3 No consent, approval or authorization of or declaration, registration or
filing with any governmental or nongovernmental person or entity, including
without limitation any creditor, stockholder or lessor of the Borrower, remains
required on the part of the Borrower in connection with the execution, delivery
and performance of this Amendment or the Replacement Note or the transactions
contemplated hereby or as a condition to the legality, validity or
enforceability of this Amendment or the Replacement Note.

3.4 After giving effect to the amendments contained in Article 1 of this
Amendment, the representations and warranties contained in Section 6 of the
Credit Agreement and in the other Related Documents are true on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof. No default has occurred and is continuing under the Credit Agreement,
the Notes or any of the other Related Documents.

ARTICLE 4. MISCELLANEOUS

4.1 If the Borrower shall fail to perform or observe any term, covenant or
agreement in this Amendment, or any representation or warranty made by the
Borrower in this Amendment shall prove to have been incorrect in any material
respect when made, such occurrence shall be deemed to constitute an event of
default under the Credit Agreement and the Note.

4.2 All references to the Credit Agreement in the Note, any other Related
Documents or any other document, instrument or certificate referred to in the
Credit Agreement or delivered in connection therewith or pursuant thereto,
hereafter shall be deemed references to the Credit Agreement, as amended hereby.

4.3 Except as amended hereby, the Credit Agreement and the other Related
Documents shall in all respects continue in full force and effect.

4.4 Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.

4.5 This Amendment shall be governed by and construed in accordance with the
laws of the State of Michigan.

 

-3-

[Third Amendment to Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

4.6 The Borrower agrees to pay the reasonable fees and expenses of Dickinson
Wright PLLC, counsel for the Bank, in connection with the negotiation and
preparation of this Amendment and the documents referred to herein and the
consummation of the transactions contemplated hereby.

4.7 This Amendment may be executed upon any number of counterparts with the same
effect as if the signatures thereto were upon the same instrument.

4.8 Each party hereto, after consulting or having had the opportunity to consult
with counsel, knowingly, voluntarily, and intentionally waives any right any of
them may have to a trial by jury in any litigation based upon or arising out of
this Amendment, or any agreement referenced herein or other related instrument
or agreement, or any of the transactions contemplated by this Amendment, or any
course of conduct, dealing, statements (whether oral or written) or actions of
any of them. None of the parties hereto shall seek to consolidate, by
counterclaim or otherwise, any such action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
These provisions shall not be deemed to have been modified in any respect or
relinquished by any party hereto except by a written instrument executed by both
of them.

4.9 The Borrower agrees to execute any and all documents reasonably deemed
necessary or appropriate by the Bank to carry out the intent of, and/or to
implement, this Amendment.

4.10 This Amendment constitutes the entire understanding of the parties with
respect to the subject matter hereof. This Amendment is binding on the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of the parties hereto and their respective successors and assigns. If
any of the provisions of this Amendment are in conflict with any applicable
statute or rule or law or otherwise unenforceable, such offending provisions
shall be null and void only to the extent of such conflict or unenforceability,
but shall be deemed separate from and shall not invalidate any other provision
of this Amendment.

4.11 No course of dealing on the part of the Bank, nor any delay or failure on
the part of the Bank in exercising any right, power or privilege hereunder shall
operate as a waiver of such right, power or privilege or otherwise prejudice the
Bank’s rights and remedies hereunder or under any Related Document or any other
agreement or instrument of the Borrower with or in favor of the Bank; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege. No right or remedy
conferred upon or reserved to the Bank under this Amendment or under any Related
Document or any other agreement or instrument of the Borrower with or in favor
of the Bank is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to every other right or
remedy granted thereunder or now or hereafter existing under any applicable law.
Every right and remedy granted by this Amendment or under any Related Document
or any other agreement or instrument of the Borrower with or in favor of the
Bank or by applicable law to the Bank may be exercised from time to time and as
often as may be deemed expedient by the Bank.

[The remainder of this page intentionally left blank.]

 

-4-

[Third Amendment to Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

NEOGEN CORPORATION By:   /s/   Steven J. Quinlan   Its: Vice President and Chief
Financial Officer JPMORGAN CHASE BANK, N.A. By:   /s/       Its: Claire Teachout
Authorized Signer

 

-5-

[Third Amendment to Credit Agreement – Neogen Corporation]